Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant office action having application number 17243,967, filed on April 29, 2021, has claims 21-40 pending in this application.

Drawings
The drawing filed on April 29, 2021 is accepted by the Examiner.

Allowable Subject Matter
Claims 21-40 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Kim et al. ( US 10503732 B2), which describes Storing time series data for a search query includes identifying a time series whose representation is to be pre-computed based on available memory storage, pre-computing at least one representation of the identified time series, and storing the at least one representation in the memory storage.

The next closest prior art found for this application is Nakano (US 8898189 B2) which describes In a system manages a plurality of pieces of sensor information in a plant, or the like, it can be reducing an amount of data stored in a database and easily a processing for searching a place of an anomaly and an anomaly cause. A database management method for use in a computer for managing a database, the database management method including: a step of analyzing a query; a step of generating a first inquiry for searching the database for compressed data; a step of generating a second inquiry for executing a search of time-series data; a step of extracting given data from the obtained time-series data, based on a response result of the second inquiry; and a step of generating an output result by extracting data to be output to a client computer from the given data.
The next closest prior art found for this application is Morris et al. (US 20080319975 A1), which discloses A technique for the creation of synthesized results from multi-query searches to provide more relevant information to the user in a more useful format and to discard or reduce in relevancy information that is not so useful. It allows a user to define the boundaries of the exploratory search before it starts or retroactively define which queries belong to the search. It can imply which queries belong to the search based on parameters in the queries or results. It also provides mechanisms for supporting exploratory searches including: saving/restoring search context; search-specific query history; a "keepers" bin for storing useful results; elimination of redundant results; re-ranking of common search results; integration of searching with navigation; pivoting on search results; collaboration among multiple searchers; user-generated content; generation of hypotheses; re-executing queries and executing standing queries; multi-monitor searching and automatic preparation of search summaries. User interfaces for conducting multi-query searches are also provided.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “processing a time-based search phrase, the time-based search phrase including a first command line operation, a second command line operation, and a time component, wherein the first command line operation includes a search phrase, and wherein the second command line operation includes a data modification operation; executing the first command line operation on the set of time-stamped events to generate result data, wherein executing the first command line operation causes searching of the time-stamped events using the search phrase; executing the second command line operation on the result data, wherein executing the second command line operation includes applying the data modification operation to the result data to produce modified data; and causing display of information relating to the modified data.”, as disclosed in independent claims 21, 31 and 36.
The dependent claims 22-30, 32-35 and 37-40 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.


July 30, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167